Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17573065 filed 01/11/2022. Claims 1-16 are subject to examination.

Priority
Applicant’s claim for the benefit of provisional application, 62454878 filed 02/05/2017, 62457833 filed 02/11/2017, 62501066 filed 05/03/2017, 62505178 filed 05/12/2017, 62520519 filed 06/15/2017, 62524482 filed 06/24/2017, 62543967 filed 08/11/2017, 62555688 filed 09/08/2017, 62560657 filed 09/19/2017, 62566343 filed 09/30/2017, 62/566,561 filed 10/02/2017, 62/570,594 filed 10/10/2017, 62/576,071 filed 10/23/2017, 62/577,743 filed 10/27/2017, 62/586,872 filed 11/15/2017, 62/590,638 filed 11/26/2017, 62/591,147 filed 11/27/2017, 62/592,312 filed 11/29/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The disclosure of the provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the provisional applications does not provide sufficient support or enablement for the claim limitations “wherein the CSI including CSI part 1 and CSI part 2 is mapped to the PUSCH based on reserved resources for the HARQ-ACK information, wherein the reserved resources are determined based on a beta offset value and the bit size of the HARQ-ACK information, and wherein, based on the bit size satisfying a preconfigured condition, the CSI part 1 is not mapped to the reserved resources and CSI part 2 is mapped to the PUSCH including the reserved resources” of claim 1 and claim 9.
Therefore, claims 1-16 are not given the filing date of the above mentioned provisional applications, since the provisional applications do not provide adequate written description support or enablement for those claims.

Applicant’s claim for the benefit of provisional application No. 62/616,463 filed on 01/12/2018 and 62/620,391 filed on 01/22/2018 under 35 U.S.C. 119(e) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, 13, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 13 recite “the beta offset value is determined based on the bit size of the HARQ-ACK information among the plurality of beta parameters” in line 3-5. It is unclear whether beta parameters are referring to beta offsets. For examining purpose, “beta parameters” are considered as “the beta offsets.”
Claims 8 and 16 recite “a beta offset” in line 3. It is unclear whether this limitation is referring to the beta offset recited in the claim 1, line 14 and claim 9 line 16.

Allowable Subject Matter
Claim 5, 7-8, 13, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li hereafter) (US 20190215127 A1) in view of Davydov et al. (Davydov hereafter) (US 20190069322 A1).

Regarding claim 1, Li teaches, A method for transmitting a physical uplink shared channel (PUSCH) by a user equipment (UE) in a wireless communication system, the method comprising: 
mapping a multiplexed uplink data and uplink control information (UCI) including Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) information and Channel State information (CSI) to the PUSCH (Li; UE 110 may transmit UCI and data via a PUSCH. The UCI may include, for example and without limitation, CSI, HARQ-ACK, Par. 0026), 
wherein, based on a bit size of the HARQ-ACK information being equal to or less than 2 bits, the HARQ-ACK information is mapped to the PUSCH by puncturing the uplink data (Li; for a given HARQ-ACK with zero bit, one bit or two bits, UE 110 is to transmit the HARQ-ACK by puncturing the PUSCH, Par. 0026), and 
wherein, based on the bit size of the HARQ-ACK information being more than 2 bits, the HARQ-ACK information is mapped to the PUSCH by rate-matching on the PUSCH (Li; for a given HARQ-ACK with more than two bits, UE 110 is to transmit the HARQ-ACK by rate-matching the PUSCH, Par. 0026), 
wherein the CSI including CSI part I and CSI part 2 is mapped to the PUSCH based on reserved resources for the HARQ-ACK information (Li; with respect to reserving, processor 412 may allocate the plurality of REs in an order as follows, Par. 0043), 
wherein the reserved resources are determined (Li; processor 412 may calculate an amount of REs of the plurality of REs for the reserved HARQ-ACK resources, Par. 0041) , and 
wherein, based on the bit size satisfying a preconfigured condition (Li; processor 412 may calculate an amount of REs of the plurality of REs for the reserved HARQ-ACK resources assuming the HARQ-ACK to be a two-bit HARQ-ACK, Par. 0041), the CSI part 1 is not mapped to the reserved resources (Li; (3) allocating a first number of REs among the remainder of the plurality of REs, excluding the HARQ-ACK resources, for a first part of CSI, Par. 0043) and CSI part 2 is mapped to the PUSCH including the reserved resources (Li; (4) allocating a second number of REs among the remainder of the plurality of REs, including the HARQ-ACK resources, for a second part of the CSI, Par. 0043); and 
transmitting, to a base station (BS), the PUSCH (Li; UE 110 may transmit UCI and data via a PUSCH, Par. 0026; a UE (e.g., UE 110), and apparatus 420, as a network node (e.g., network node 125) or base station of a serving cell of a wireless network, Par. 0039).  
Although Li teaches calculating reserved resources for HARQ-ACK, but fails to explicitly teach,
determined based on a beta offset value and the bit size of the HARQ-ACK information
However, in the same field of endeavor, Davydov teaches,
determined based on a beta offset value and the bit size of the HARQ-ACK information (Davydov; based on the HARQ-ACK payload size and beta-offset, the amount of REs allocated for HARQ-ACK is 50 ... The last subcarrier and RE (e.g., where the HARQ-ACK is mapped in the corresponding trunk) is determined by the amount of the HARQ-ACK bits, Par. 0180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li to include the use of beta offset and HARQ size as taught by Davydov in order to calculate HARQ-ACK resources (Davydov; Par. 0180).

Regarding claim 9, Li teaches, A user equipment (UE) for transmitting a physical uplink shared channel (PUSCH) in a wireless communication system, the UE comprising: 
a transmitter (Li; UE 110, Par. 0026); and 
a processor operably coupled to the transmitter and configured to (Li; UE 110, Par. 0026): 
map a multiplexed uplink data and uplink control information (UCI) including Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) information and Channel State information (CSI) to the PUSCH (Li; UE 110 may transmit UCI and data via a PUSCH. The UCI may include, for example and without limitation, CSI, HARQ-ACK, Par. 0026), 
wherein, based on a bit size of the HARQ-ACK information being equal to or less than 2 bits, the HARQ-ACK information is mapped to the PUSCH by puncturing the uplink data (Li; for a given HARQ-ACK with zero bit, one bit or two bits, UE 110 is to transmit the HARQ-ACK by puncturing the PUSCH, Par. 0026), and 
wherein, based on the bit size of the HARQ-ACK information being more than 2 bits, the HARQ-ACK information is mapped to the PUSCH by rate-matching on the PUSCH (Li; for a given HARQ-ACK with more than two bits, UE 110 is to transmit the HARQ-ACK by rate-matching the PUSCH, Par. 0026), 
wherein the CSI including CSI part I and CSI part 2 is mapped to the PUSCH based on reserved resources for the HARQ-ACK information (Li; with respect to reserving, processor 412 may allocate the plurality of REs in an order as follows, Par. 0043), 
wherein the reserved resources are determined (Li; processor 412 may calculate an amount of REs of the plurality of REs for the reserved HARQ-ACK resources, Par. 0041) , and 
wherein, based on the bit size satisfying a preconfigured condition (Li; processor 412 may calculate an amount of REs of the plurality of REs for the reserved HARQ-ACK resources assuming the HARQ-ACK to be a two-bit HARQ-ACK, Par. 0041), the CSI part 1 is not mapped to the reserved resources (Li; (3) allocating a first number of REs among the remainder of the plurality of REs, excluding the HARQ-ACK resources, for a first part of CSI, Par. 0043) and CSI part 2 is mapped to the PUSCH including the reserved resources (Li; (4) allocating a second number of REs among the remainder of the plurality of REs, including the HARQ-ACK resources, for a second part of the CSI, Par. 0043); and 
transmit the PUSCH (Li; UE 110 may transmit UCI and data via a PUSCH, Par. 0026; a UE (e.g., UE 110), and apparatus 420, as a network node (e.g., network node 125) or base station of a serving cell of a wireless network, Par. 0039).  
Although Li teaches calculating reserved resources for HARQ-ACK, but fails to explicitly teach,
determined based on a beta offset value and the bit size of the HARQ-ACK information
However, in the same field of endeavor, Davydov teaches,
determined based on a beta offset value and the bit size of the HARQ-ACK information (Davydov; Q′.sub.3 is used to represent an equivalent quantity of resource elements that carry hybrid automatic repeat request-acknowledgement (HARQ-ACK) information ... where O.sub.ack represents a bit quantity of the HARQ-ACK information, β.sub.3 represents a multiplication factor associated with the HARQ-ACK information, col 13 line 43-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li to include the use of beta offset and HARQ size as taught by Davydov in order to calculate HARQ-ACK resources (Davydov; Par. 0180). 

Regarding claim 2 and claim 10, Li-Davydov teaches,  The method of claim 1 and The UE of claim 9 respectively, wherein the HARQ-ACK information is not mapped to any symbol before a symbol where a first demodulation reference signal (DM-RS) is transmitted on the PUSCH (Li; Specifically, UE 110 may first reserve an entire OFDM symbol equivalent of REs of the plurality of REs for a DMRS. Next, UE 110 may reserve one or more entire OFDM symbol(s) as the HARQ-ACK resources among a remainder of the plurality of REs, Par. 0027 [Note that in Fig. 2, HARQ-ACK is after DM-RS]).  


Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-Davydov in view of Takeda et al. (Takeda hereafter) (US 20210006375 A1).

Regarding claim 3 and claim 11, Li-Davydov teaches,  The method of claim 1 and The UE of claim 9 respectively. 
	Li-Davydov fail to explicitly teach,
wherein the CSI part 1 includes at least one of Rank Indicator (RI) and Channel Quality Information (CQI) for a first transport block, and the CSI part 2 includes Precoding Matrix Indication (PMI).  
However, in the same field of endeavor, Takeda teaches, 
wherein the CSI part 1 includes at least one of Rank Indicator (RI) (Takeda; CSI part 1 may include information related to the rank, Par. 0032) and Channel Quality Information (CQI) for a first transport block, and the CSI part 2 includes Precoding Matrix Indication (PMI) (Takeda; CSI part 2 may include information related to the PMI, Par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-Davydov to include the use of CSI definition as taught by Takeda in order to define plurality types of CSI (Takeda; Par. 0030).


Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-Davydov in view of Ekpenyong (Ekpenyong hereafter) (US 20150003302 A1, submitted in IDS).

Regarding claim 4 and claim 12, Li-Davydov teaches,  The method of claim 1 and The UE of claim 9 respectively. 
	Li-Davydov fail to explicitly teach,
wherein the bit size of the HARQ-ACK is determined based on an uplink downlink assignment index (DAI) value included in an uplink grant received from the BS.  
However, in the same field of endeavor, Ekpenyong teaches, 
wherein the bit size of the HARQ-ACK is determined based on an uplink downlink assignment index (DAI) value included in an uplink grant received from the BS (Ekpenyong; the number of HARQ-ACK bits transmitted on PUSCH for a configured serving cell depends on … the DAI value contained in the DL assignment or in the UL grant that is transmitted on the PDCCH/EPDCCH, Par. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-Davydov to include the use of DAI as taught by Ekpenyong in order to avoid any possible ambiguity between the base station and the UE in case the UE misses all the scheduling assignments within the DL association set for a UL subframe n (Ekpenyong; Par. 0064).

  
Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-Davydov in view of YANG et al. (YANG hereafter) (US 20160006548 A1, submitted in IDS).

Regarding claim 6 and claim 14, Li-Davydov teaches,  The method of claim 1 and The UE of claim 9 respectively. 
	Li-Davydov fails to explicitly teach,
wherein a part or all of the UCI is mapped to resources in a symbol where a demodulation reference signal (DM-RS) is transmitted on the PUSCH.
  	However, in the same field of endeavor, YANG teaches,
	wherein a part or all of the UCI is mapped to resources in a symbol where a demodulation reference signal (DM-RS) is transmitted on the PUSCH (YANG; Fig. 12; When comb-based DMRS is applied and UCI is piggybacked on a PUSCH, A/N may be mapped/transmitted to/in a non-DMRS-comb (that is, an RE set to which a DMRS is not mapped), Par. 0092)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-Davydov to include the use of controlling (e.g., reducing or increasing) DMRS resources as taught by YANG in order to enhance spectral efficiency  (YANG; Par. 0086).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416